ITEMID: 001-101936
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF ABUYEVA AND OTHERS v. RUSSIA
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of Art. 2 (substantive aspect);Violation of Art. 2 (procedural aspect);Violation of Art. 13+2;Non-pecuniary damage - award
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 5. The applicants are the twenty-nine Russian nationals listed below:
1. Ms Marusa Abuyeva, born in 1948;
2. Ms Malika Abdulkerimova, born in 1957;
3. Ms Larisa Anzorova, born in 1972;
4. Ms Malika Akhtakhanova (also spelled as Akhmetkhanova), born in 1965;
5. Ms Maryam Akhtakhanova, born in 1986;
6. Mr Mamudtsalya Akhtakhanov, born in 1951;
7. Mr Avgazar Byutukayev, born in 1943;
8. Ms Malizh Byutukayeva, born in 1957;
9. Ms Raisa Vakhayeva, born in 1959;
10. Ms Khava Vakhayeva, born in 1987;
11. Ms Madina Vakhayeva, born in 1990;
12. Ms Nurzhan (also spelled as Nurshan) Vakhayeva, born in 1964;
13. Ms Elita Vakhayeva, born in 1986;
14. Mr MuslimVakhayev, born in 1981;
15. Mr Salambek Vakhayev, born in 1992;
16. Ms Aset Gaskalova, born in 1965;
17. Ms. Luiza Guchigova, born in 1969;
18. Ms. Khava Dadayeva, born in 1978;
19. Ms Tamara Dzhamaldinova, born in 1966;
20. Ms Aliya Debirova, born in 1932;
21. Ms Khadisht (also spelled as Khadishat) Ismailova, born in 1970;
22. Ms Maret Musayeva, born in 1970;
23. Ms Malizha Osmayeva, born in 1964;
24. Ms Bela Orsamikova, born in 1977;
25. Mr Makhmud Satuyev, born in 1967;
26. Mr Zula Soslambekova (also spelled as Zulay and Zura Soslanbekova), born in 1956;
27. Ms Zara Sulimanova (also spelled as Suleymanova), born in 1964;
28. Ms Mani (also spelled as Moni) Umalatova, born in 1957; and
29. Ms Roza Khankerkhanova (also spelled as Razet Khametkhanova), born in 1962.
6. Malika Abdulkerimova lives in Urus-Martan, Tamara Dzhamaldinova lives in Achkhoy-Martan and Bela Orsamikova lives in Grozny, Chechnya. The other applicants live in the village of Katyr-Yurt, in the AchkhoyMartan district, Chechnya.
7. The facts of the case are connected to the application Isayeva v. Russia, no. 57950/00, 24 February 2005, in that the applicants and their relatives were victims of the attack on the village of Katyr-Yurt that took place between 4 and 7 February 2000. In the Isayeva case the applicant and her relatives were trying to escape the fighting on 4 February 2000 when an aviation bomb exploded near their minivan, wounding the applicant and killing three of her relatives. In that case the Court established a number of facts relevant to the present case which can be summarised as follows.
8. Since the beginning of military operations by the Russian military and security forces in Chechnya in the autumn of 1999, the village of Katyr-Yurt had been treated as a “safe zone.” By the beginning of February 2000 up to 25,000 persons lived there, including local residents and internally displaced persons from elsewhere in Chechnya. Prior to 4 February 2000 the residents of Katyr-Yurt had not been informed by the State authorities about the possible advance of Chechen insurgent formations into the village, whereas such information had been available to federal military commanders. On 4 February 2000 the village was captured by a large group of Chechen fighters escaping from Grozny and the federal military forces subsequently carried out an assault, using weapons such as heavy freefalling aviation bombs, missiles and other arsenal. The two roads out of the village were controlled by the military by means of roadblocks. While the roadblock leading towards the district centre of Achkhoy-Martan allowed the residents to leave, the other one, placed on the road leading towards the neighbouring village of Valerick, remained closed for the majority of the fighting. The shelling of Katyr-Yurt continued until – and throughout – 7 February 2000.
9. At the material time, all of the applicants lived in Katyr-Yurt. As a result of the bombardment, twenty-four of the applicants' relatives died (see table attached). Some applicants also sustained various injuries, as summarised below.
10. In 2005 some of the applicants made detailed statements to their representative, the Stichting Russian Justice Initiative (SRJI), to describe the circumstances of the deaths and injuries resulting from the attack. Others submitted documents certifying the deaths of their relatives, without further explanations. The various statements and submissions can be summarised as follows.
11. Marusya Abuyeva lives with her family in Katyr-Yurt at 38 Kirova Street. In early February 2000 they heard rumours that their village could be taken over by fighters who had escaped from Grozny and who had already been spotted in the villages of Zakan-Yurt and Shaami-Yurt. On 2 February 2000 the applicant and her family tried to leave for Achkhoy-Martan in a horse-drawn cart. They were prevented from doing so by military servicemen at the roadblock, who explained to them that no one would be allowed to leave the village.
12. In the early hours of 4 February 2000 the applicant witnessed a large group of armed fighters entering the village from the direction of ShaamiYurt to the north of the village. The applicant and her family went into the cellar, anticipating and fearing the bombardment which started soon afterwards.
13. During the morning of 4 February 2000 there was a lull in the attack and the applicant's son, Ruslan Abuyev (born in 1979), went upstairs. Sometime later the applicant followed him upstairs and saw a group of men in the courtyard, who told her that Ruslan Abuyev had been killed. Their house had been destroyed by an artillery shell.
14. Marusya Abuyeva, her husband and her son Ali took the body of Ruslan Abuyev and tried to leave the village through the roadblock, heading north towards the village of Valerik. According to the applicant, it took them about two hours to cross the distance of six or seven hundred metres to the roadblock because of the shelling and confusion. By the time they reached the roadblock, there were already many other residents there. The military refused to let anyone through.
15. Marusya Abuyeva and her family, along with other refugees, spent the ensuing three days camping in houses situated near the roadblock, because the servicemen assured them that it would be safe to remain there. Nevertheless, the houses were shot at on at least one occasion, as a result of which three people were killed and about ten wounded. They could not return to the village because of the fighting. The applicant and other residents suffered from cold and hunger. On 8 February 2000 they were allowed to go to Valerik.
16. On 27 February 2000 the Achkhoy-Martan district civil registration office (hereinafter “the district civil registration office”) recorded Ruslan Abuyev's death and that it had occurred in Katyr-Yurt on 5 February 2000.
17. According to the applicant, upon returning home they found their house and property destroyed. In the summer of 2000 she was interviewed by R., an investigator from the military prosecutor's office, who assured her that the persons responsible for the attack would be identified and that she would receive compensation. She had not heard anything further in that regard.
18. Malika Abdulkerimova lived in Urus-Martan. In October 1999 she was trading in the Grozny market together with Tamara Mestoyeva. When the city came under bombardment she, together with her family, went to Katyr-Yurt where they all stayed with Tamara Mestoyeva's sister. The applicant considered Katyr-Yurt to be a safe place because there was a military unit stationed there and there was no fighting. The applicant and Tamara Mestoyeva traded in the local market and on Sundays went to the market in Urus-Martan.
19. On 2 February 2000 some Russian military servicemen stopped the applicant and Islam Orsamikov, Tamara Mestoyeva's son, on the road to the village of Valerik because they had an order not to let anyone out of the village.
20. Early in the morning on 4 February 2000 the applicant learned that the village had been occupied by fighters. Soon afterwards, shelling started from the direction of the north.
21. The applicant, her family and Tamara Mestoyeva's family took shelter in the basement of a house situated further down the road. About two hours later, an official from the village administration came to that house and told them that the military had allowed residents to leave in the direction of Achkhoy-Martan. Tamara Mestoyeva, her three sons – Islam, Omar and Ali Orsamikov – and the applicant's son, Sulambek Abdulkerimov (born in 1980), remained in the cellar because they wanted to collect their belongings and leave with their vehicles.
22. The applicant walked in a group of about twenty people, together with Mrs Mestoyeva's sister, daughter (Bela Orsamikova, applicant 24) and two grandchildren. Despite the shelling that had been going on, the applicant reached Achkhoy-Martan at about 6 p.m. on the same day.
23. On 8 February 2000 she returned to the village. Together with Tamara Mestoyeva's relatives, the applicant found that Tamara Mestoyeva's sister's house had been destroyed.
24. On 9 February 2000 some men helped them to clear the ruins. They found eight bodies in the cellar of the house, including those of Sulambek Abdulkerimov (the second applicant's son), Tamara Mestoyeva and her three sons. They had been killed by an explosion. There were also large craters left from bombs that had fallen near the house (see statement by Bela Orsamikova below).
25. On 29 April 2005 the district civil registration office issued a death certificate in respect of Sulambek Abdulkerimov. The date and place of death were recorded as 4 February 2000 in Katyr-Yurt.
26. Mrs Abdulkerimova submitted that during the summer of 2000 she had been interviewed by an investigator from the military prosecutor's office at the Katyr-Yurt village administration office. At the end of the interview, the applicant signed the transcript and was assured that she would be informed of the progress of the investigation. In May 2005 the applicant learned from other residents of Katyr-Yurt that the investigation had been closed in 2002 but that no one had been informed at the time.
27. Larisa Anzorova lives in Katyr-Yurt at 26 Gagarina Street. Shelling of the village started at about 9 a.m. on 4 February 2000. The applicant's family went down into the basement of their house. At about 10 a.m. the third applicant's father, Kharis Anzorov (born in 1936), was wounded in the courtyard as a result of a blast. The applicant and her mother brought Kharis Anzorov to the cellar of his cousin's house but were unable to give him any medical aid. There were a lot of people, including women and children, at the house. On the same day the applicant and other people went to Achkhoy-Martan under continuous shelling.
28. On 5 February 2000 the applicant's brother came to AchkhoyMartan and told them that their father had died of his wounds on the previous day.
29. On 28 February 2000 the district civil registration office issued a death certificate. The date and place of Kharis Anzorov's death were recorded as 4 February 2000 in Katyr-Yurt.
30. Mrs Anzorova submitted that around one or one and a half years after the events, she and her mother had been interviewed by an official from the military prosecutor's office. They had not heard further in that regard.
31. The applicants' family is from Grozny. In February 2000 they were staying with their relatives in Katyr-Yurt, at 5 Chkalova Street. The family consisted of Malika Akhtakhanova, her husband Mamudtsalya Akhtakhanov (born in 1951), their daughter Maryam (born in 1986), and two sons, Islam and Yakub (born in 1991 and 1997 respectively). Heavy shelling of the village started on the morning of 4 February 2000.
32. The applicants took shelter at 7 Chkalova Street. At about noon they got into a Kamaz truck and drove towards the centre of the village but because of the heavy shelling they had to abandon the vehicle and return to the cellar, under fire.
33. Soon afterwards a missile hit the house where they had been hiding. Each of the applicants was wounded and three other people were killed on the spot. The fourth applicant's son called their neighbours, who helped to take the wounded to another house. They remained there – without proper medical assistance – until the following morning.
34. During the morning of 5 February 2000 the family and two other relatives went towards Achkhoy-Martan in a car. On the same day, the fourth applicant was admitted to the Achkhoy-Martan hospital where she was operated upon. Her husband was immediately transferred to the hospital in Nazran, Ingushetia.
35. Malika Akhtakhanova remained in the hospital in Achkhoy-Martan until 6 March 2000. The document issued by the hospital upon discharge noted that she had suffered from several splinter wounds, including piercing of the left lung, severe loss of blood and inflammation, and that on 19 February 2000 she had been operated upon for a second time but that a splinter had remained in her body.
36. Mamudtsalya Akhtakhanov remained in the Nazran hospital until 6 March 2000. He was diagnosed with a shell wound to the head and with concussion and he was operated on at the Nazran hospital. He also continues to have a splinter in his head. He was granted disability of the first degree and for a long time was unable to move or eat without assistance.
37. Maryam Akhtakhanova sustained a wound to the face. In December 2000 she underwent surgery on her eyelids in a specialised hospital in Moscow.
38. Malika Akhtakhanova submitted that she had been interviewed by a military prosecutor on one occasion. The investigator assured her that she would be notified of the results and that compensation would be paid to the family. The applicants had not been informed of any further developments and had not received any compensation.
39. The applicants are brother and sister. They live with other members of their extended family in Katyr-Yurt at 11 Akharkho Lane. Avgazar Byutukayev is married and has four children. On the morning of 4 February 2000 the applicants saw a group of armed fighters in the village. Soon afterwards heavy shelling started.
40. During the morning of 5 February 2000, Avgazar Byutukayev was wounded in the left leg by a shell explosion in his courtyard. He lost a lot of blood and could not move. On the following day he was found in the courtyard of his house by a group of Russian servicemen who gave him first aid and transferred him to the Urus-Martan hospital. There he was diagnosed with shell wounds to the left leg, frost bite, loss of blood and hypothermia. On 15 February 2000 his left leg was amputated as a result of developing gangrene. He remained in the hospital until 6 May 2000.
41. Malizh Byutukayeva and other members of the family tried to escape the fighting through the exit towards Valerik. On 5 February 2000 they reached the roadblock but were not allowed to pass. The eighth applicant and other residents were advised by the servicemen to wait in three empty houses near the roadblock. On 6 February 2000 these houses were shot at from passing military vehicles, as a result of which both Malizh Byutukayeva and Avgazar Byutukayev's daughter, Malika, were wounded. The military then allowed the two women to leave the village. Other servicemen delivered them to the Urus-Martan district hospital where they were given first aid.
42. On 17 February 2000 Malizh Byutukayeva was transferred to the Sunzha district hospital in Ingushetia, where she was diagnosed with a shell wound to the right upper part of the torso, an open fracture of the right shoulder blade and infection of the wounds. She was operated upon and remained in hospital until 11 April 2000. No documents were submitted in relation to Malika Byutukayeva.
43. During the summer of 2000, an investigator from the military prosecutor's office interviewed Malizh Byutukayeva about the events of February 2000. She was told that she would be informed of the outcome of the proceedings.
44. Raisa Vakhayeva is Nurzhan Vakhayeva's sister-in-law (see statement by Nurzhan Vakhayeva, applicant 12, below). She had five children, including Khava Vakhayeva (born in 1987), Adlan Vakhayev (born in 1989), Madina Vakhayeva (born in 1990), and Musa Vakhayev, who at the relevant time was 9 years old. She lived at 53 Chkalova Street, Katyr-Yurt with her husband and children. At the material time, there were three internally displaced people from the village of Zakan-Yurt staying in their house.
45. Early in the morning on 4 February 2000 the applicants took shelter in the large basement of Nurzhan Vakhayeva's two-storey house. About 150 people gathered there, including old people and children. Heavy shelling continued all morning.
46. At about noon there were two strong blasts which destroyed the house and damaged the basement. Four people died immediately and another seven died later of their injuries. Raisa Vakhayeva received several wounds to the hands and body. Her three children, Adlan, Khava and Madina, were also wounded.
47. She and her three wounded children were taken by a fellow villager in a car to Achkhoy-Martan. In the confusion she had lost track of her son Musa. Having sent her three wounded children to the hospital in Urus-Martan, she returned to Katyr-Yurt to find Musa at her neighbours' house. Later on the same day Raisa Vakhayeva, her husband and their son Musa, along with other people, managed to leave the village under shelling. They were brought to the Ackhoy-Martan hospital.
48. Raisa Vakhayeva was diagnosed with a piercing wound to the chest, a shell wound to the right hand and with concussion. She remained in the hospital of Achkhoy-Martan until 3 March 2000.
49. Khava Vakhayeva was diagnosed with shell wounds to the left waist area and left shoulder. Madina Vakhayeva was diagnosed with a shell wound to the left hand. Both girls were discharged from the Urus-Martan hospital on 3 March 2000.
50. Raisa Vakhayeva's son Adlan Vakhayev died on 3 March 2000 in the hospital in Urus-Martan. On 31 March 2005 the district civil registration office issued a death certificate confirming this information.
51. Raisa Vakhayeva was interviewed as a witness by the officers of the military prosecutor's office. In April 2005 she learnt that the case had been closed in March 2002.
52. Nurzhan Vakhayeva lives in her own house in Katyr-Yurt at 2 Chkalova Lane. On 4 February 2000 she was at home with her six children: Muslim Vakhayev (applicant 14, born in 1981); Berlant Vakhayeva (born in 1983); Sulim Vakhayev (born in 1984); Elita Vakhayeva (applicant 13, born in 1986); Salambek Vakhayev (applicant 15, born in 1992); and Ramzan Vakhayev (born in 1994).
53. On 4 February 2000 the applicant's extended family and many neighbours gathered in the large basement of her house. Heavy shelling continued all morning. At about noon there were two strong blasts. The neighbours later told them that a large aviation bomb dropped by parachute had fallen on the house.
54. According to the applicant, four people died on the spot and seven others died soon after. Nurzhan Vakhayeva suffered wounds to her back and hands. Her daughter Elita suffered injuries to the face, hands, legs and back.
55. Nurzhan Vakhayeva and her children ran to another house under constant fire and shelling. However, shortly afterwards that house was also hit by a bomb, and her son Salambek suffered an injury to the head.
56. Nurzhan Vakhayeva, her daughter Elita and son Salambek were picked up in the street by a neighbour in a car who took them to a hospital in Achkhoy-Martan. They received first aid there, although no medical records of this were produced.
57. On the following day, 5 February 2000, the applicant's four other children arrived at Achkhoy-Martan. Her son Muslim had been wounded and taken by bus to the Achkhoy-Martan hospital.
58. The applicant submitted that they had remained in the Achkhoy-Martan hospital for one and a half months, after which they had been sent to a rehabilitation centre. The applicant did not submit any medical records.
59. At some point, Nurzhan Vakhayeva was interviewed by officials from the military prosecutor's office but did not receive any information about the progress of the investigation or any compensation.
60. Aset Gaskalova lives in Katyr-Yurt at 9 Chkalova Lane. On 4 February 2000 she was at home with her husband and four children (born between 1987 and 1997). Early in the morning, the applicant and her family went to the cellar of the Vakhayevs' house situated nearby.
61. Some time in the late morning two powerful blasts occurred. Several people were killed and wounded. The applicant's son Rustam Vakhayev, who was 13 at the time, was wounded in the head. The applicant, who was holding her youngest child in her hands, jumped out of the window, but had to climb back in because of the continued shelling. She and her four children then got out of the basement and were taken by neighbours to another house. The applicant did not see her husband.
62. At about 2 p.m. later that day, the applicant and her children escaped Katyr-Yurt in a bus, under heavy shelling. They received first aid in the hospital of Achkhoy-Martan and were subsequently taken in by their relatives.
63. On 7 February 2000 the applicant learnt that her husband, Khasmagomed Vakhayev (born in 1960), had died as result of the explosion at the Vakhayevs' house. On 18 February 2000 the district civil registration office certified the death of Khasmagomed Vakhayev in Katyr-Yurt on 4 February 2000.
64. In 2001 the applicant was summoned to the local prosecutor's office and interviewed by an investigator from the military prosecutor's office. The same investigator visited the Vakhayevs' house and took photographs at the site of the explosions.
65. In March 2005 she learnt from her fellow villagers that the investigation had been closed in March 2002.
66. Khava Dadayeva lives in Katyr-Yurt at 2 Chkalova Street. On the morning of 4 February 2000 her extended family gathered in their neighbours, the Vakhayevs', basement. Later in the morning, despite the shelling, the applicant left the basement and went to her house in order to fetch some food. When she was returning to the basement she saw two explosions – one near the house and one directly hitting it. There was a lot of smoke and debris thrown around. Among the wounded people taken out of the basement, the applicant saw her mother-in-law, Zara Masayeva (born in 1950), who had suffered injuries to the body and head. Zara Masayeva and the other wounded were taken by car to Achkhoy-Martan.
67. Khava Dadayeva and the rest of her family tried to get out of KatyrYurt later that day by a bus, but were forced to return to the basement of a nearby house because of air strikes. During the morning of 5 February 2000 they went by foot to the western edge of the village where a large number of people had gathered trying to escape the fighting. At first, the soldiers at the roadblock refused to let the men through, but after pressure from the families eventually let everyone go. In Achkhoy-Martan she learnt that Zara Masayeva had died. On 10 February 2000 the district civil registration office recorded Zara Masayeva's death as having occurred in Achkhoy-Martan on 5 February 2000 as a result of a head injury.
68. Several days later, the applicant returned to Katyr-Yurt and found her house destroyed. During the summer of 2000 she was interviewed by an investigator from the military prosecutor's office. She was assured that a criminal investigation was being carried out into the deaths of her mother-in-law and of other people and that she would be informed of its results.
69. Tamara Dzhamaldinova lives in Katyr-Yurt at 110 Lenina Street. In February 2000 the applicant lived there with her mother, daughter Khava (born in 1998), two nieces and nephew, Adam Dadayev (born in 1976).
70. On the night of 3 February 2000 the applicant and her family went to the basement of the house situated at 8 Melnichnaya Street, because they had heard artillery strikes at the neighbouring village of Shaami-Yurt. They spent the day of 4 February in the basement. At about 5 p.m. on 4 February, the applicant's nephew Adam Dadayev went out into the street and returned to tell them that women and children could leave the village.
71. The applicant and her family members walked towards the centre of the village. When they were about 100 metres away from their house, Adam Dadayev returned to the house to let the cattle out. As soon as he came out of the gates to their house, a RAF minivan in the street right in front of the gates was hit by a missile launched from a plane. The applicant was hit by a shock wave and her daughter Khava fell to the ground and broke her collar bone. When she stood up, the applicant saw the body of her nephew on the ground in front of their gates. Some other people held her back when she wanted to return home. Instead, the applicant ran towards the road out of the village. At some point they were picked up by a bus and taken to Achkhoy-Martan.
72. On 6 February 2000 the applicant returned to Katyr-Yurt and found the body of her nephew, who had sustained numerous shrapnel wounds to the head and torso. She kept his jacket, which was later taken from her by the military prosecutor's office. The applicant later learnt that the Isayevs' family were in the RAF minivan (see Isayeva v. Russia, cited above).
73. On 27 February 2000 the district civil registration office issued a death certificate in respect of Adam Dadayev, recording that he had died on 4 February 2000 in Katyr-Yurt.
74. During the spring of 2000, Tamara Dzhamaldinova was interviewed by the military prosecutor's office and she showed them the place where her nephew had been killed. On several later occasions she was again interviewed as a witness. The applicant did not recall being formally granted victim status, though she had asked for this on several occasions.
75. Aliya Debirova lives with her extended family in Katyr-Yurt at 29 Chkalova Street. On 4 February 2000 the applicant, her husband AbdulMuslim Debirov, their sons, Sultan and Ramzan Debirov, and some other relatives were at home.
76. Early in the morning they saw armed men in the streets of the village. Soon afterwards, shelling and aerial bombing began. The applicant and her family members went to the basement of their neighbours' house. Her son Sultan and her husband then went to another house. At about 11 a.m. the applicant's husband, Abdul-Muslim Debirov, was killed by an explosion in the courtyard of his house.
77. After that, the applicant and other members of her family walked to the centre of the village and got into a Kamaz truck going to AchkhoyMartan. The shelling continued, and at some point the roof of the truck's cabin was blown off by a splinter. The truck finally reached the roadblock, where the military inspected the vehicle and let it through. The applicant and her family remained in Achkhoy-Martan for six days. When they returned to Katyr-Yurt, their house had been destroyed and the cattle killed. Her husband's body had been already buried.
78. On 25 February 2000 the district civil registration office recorded the death from third and fourth degree burns of Abdul-Muslim Debirov, aged 72, on 4 February 2000 in Katyr-Yurt.
79. The applicant submitted that later that year she had been interviewed by officials from the military prosecutor's office. The officials had filmed the place where her husband had been killed and the destroyed house with a video camera. They had told her that she would receive compensation.
80. The applicant lives with her family at 4-b Chkalova Lane in KatyrYurt. On 4 February 2000 she and her family members were at home when a group of fighters came into their house. They told the family to go down into the basement in case the village was shelled. The applicant and her relatives went to the Vakhayevs' family house situated further along Chkalova Lane. There were a lot of people in the Vakhayevs' basement.
81. At about midday there was a powerful explosion. The applicant was wounded in the left side of her torso and suffered concussion. Her motherin-law, Lyuba Shakhayeva, and brother-in-law, Islam Shakhayev, were also injured. The applicant stated that eleven people had died as a result of the explosion at the Vakhayevs' house.
82. Neighbours put the applicant, her mother-in-law and another wounded woman into a car. Under shelling, the car reached the roadblock. At first, the military refused to let them through. Some time later, another man arrived at the roadblock with his mother, Zara Masayeva, who had also been wounded in the same house (see the statement of Khava Dadayeva, applicant 18, above). The military finally let them pass.
83. The applicant was admitted to the Achkhoy-Martan hospital. The doctors first treated Lyuba Shakhayeva and Zara Masayeva, as they had suffered more serious wounds. Later that day the applicant was operated upon and a piece of shrapnel was removed from her body.
84. In the meantime the applicant's brother-in-law had been taken by her husband, along with other wounded, in a Gazel utility vehicle towards Valerik. Islam Shakayev died of his wounds during the journey and his body was left in Valerik. The other wounded were taken to the Urus-Martan district hospital.
85. On 10 and on 28 February 2000, respectively, the district civil registration office issued death certificates for Lyuba Shakhayeva, aged 48, who had died on 5 February 2000 in Katyr-Yurt from piercing shell wounds to the abdomen, and for Islam Shakhayev, aged 12, who had died on 4 February 2000 in Katyr-Yurt from numerous splinter wounds to the head.
86. Khadisht Ismailova remained in the Achkhoy-Martan district hospital until 16 April 2000. She was operated on for splinter wounds to the left side of the body.
87. In 2001 she was interviewed by representatives of the military prosecutor's office who promised to inform her about the progress of the investigation and to award her compensation. In 2005 she learnt that the investigation had been closed. She stated that she continued to suffer from her injuries.
88. Maret Musayeva lives in Katyr-Yurt at 1 Chkalova Lane. Early in the morning on 4 February 2000 a group of fighters entered the applicant's house. When the shelling started the applicant took her two daughters, at that time aged two and a half and one and a half years, to her neighbours, the Vakhayevs', house. At about 12.30 p.m. a large bomb fell on the house. The applicant was wounded in the back. She stated that at least nine people had died on the spot and that two more later died in hospital.
89. The applicant and others were rescued by neighbours. She was brought to Achkhoy-Martan under fire. She remained there in hospital for about one month; she submitted no medical records in this respect.
90. Some time later, the applicant was questioned by an official from the military prosecutor's office who assured her that the persons responsible for the attack would be identified and that she would receive compensation. Only later, in April 2005, did she learn that the investigation had been terminated.
91. Malizha Osmayeva lives at 193 Lenina Street in Katyr-Yurt. In early February 2000 she lived there with her husband Malgabek Osmayev, their three children, her mother-in-law and other relatives.
92. The applicant's family hosted displaced people from other localities affected by the hostilities. The applicant submitted that the arrival of a large group of well-armed fighters in the morning on 4 February 2000 was unexpected.
93. At about 7 a.m. the village came under fire from planes and helicopters. The applicant, her extended family and her neighbours gathered in the basement of her house. According to the applicant, there were three families sheltering, with a total of thirteen children. At about 10 a.m. the applicant's husband went upstairs to get drinking water. There was an explosion nearby and Malgabek Osmayev was seriously wounded in the head. The people in the basement brought him back down but could not give him proper medical assistance. They remained there until 7 p.m. when a neighbour came to collect his family with a Gazel utility vehicle and picked up the applicant and her husband.
94. Under fire, the vehicle brought the applicant's husband to the hospital in Achkhoy-Martan, where he died on 5 February 2000.
95. On the morning of 5 February 2000 the applicant's three children and mother-in-law were taken out of Katyr-Yurt by the same neighbour.
96. On 2 October 2000 the Achkhoy-Martan district civil registration office recorded the death of Malgabek Osmayev on 5 February 2000 in Achkhoy-Martan from a piercing wound to the head.
97. At some point, the applicant was interviewed at her home by an investigator from the military prosecutor's office. The investigator inspected the site where the applicant's husband had been wounded. Some time later, two other investigators collected the clothes her husband had been wearing on that day from her. The clothes were never returned to the applicant.
98. At some point, an officer of the Achkhoy-Martan district prosecutor's office told the applicant that she would be informed of the outcome as soon as the investigation was over.
99. In April 2005 the applicant received a letter from the military prosecutor's office of the North Caucasus Military Circuit which informed her that the investigation had been closed. She did not receive any help from the State, although her husband had been the sole bread winner of the family.
100. Bela Orsamikova lives in Grozny with her family. In autumn 1999 her family fled to Katyr-Yurt. She stayed in her aunt's house on Ordzhonikidze Street. The following family members came to Katyr-Yurt with the applicant: her mother, Tamara Mestoyeva (born in 1950); her brothers, Islam Orsamikov (born in 1982), Umar Orsamikov (born in 1973), and Ali Orsamikov (born in 1972); and her daughters, Yakha Abdurzakova (born in 1997); and Kheda Abdurzakova (born in 1998).
101. Together with Malika Abdulkerimova (applicant 2, see her statement above) the applicant's relatives traded goods in the markets of Nazran and Urus-Martan. On 2 February 2000 they were prevented from leaving the village of Katyr-Yurt by the soldiers manning the roadblock on the main road.
102. Early in the morning on 4 February 2000 the shelling of the village started. The applicant, her two daughters, Malika Abdulkerimova and her other relatives decided to leave Katyr-Yurt on foot, while her mother and three brothers decided to wait for a quiet period so that they could leave with their trucks.
103. The applicant and the others reached the main road but could not proceed because of intense shelling. They took shelter in the cellar of a house along with about 100 other people, including many children. There was very little space inside. At about 6 p.m. everyone went out in the street and walked towards the roadblock. The military let them cross and they reached Achkhoy-Martan.
104. On 9 February 2000 the applicant learned that her mother, Tamara Mestoyeva, and her three brothers, Islam, Umar and Ali Orsamikov, had been killed in the cellar of the house at 61 Ordzhonikidze Street, together with Sulambek Abdulkerimov, Malika Abdulkerimova's son. Eight people were killed in the basement of that house as the result of an explosion of a large aviation bomb, which had left a huge crater.
105. On 25 April 2005 the district civil registration office issued four death certificates in respect of the applicant's mother and three brothers. The deaths were recorded as having occurred on 4 February 2000 in KatyrYurt.
106. At some point the applicant was interviewed by an investigator from the military prosecutor's office in the Katyr-Yurt administration. The applicant informed him of her relatives' deaths. Malika Abdulkerimova was interviewed on the same day. The applicant was assured that she and the other relatives of the victims would be informed as to the progress of the investigation.
107. In early May 2005 the applicant learnt from other residents of Katyr-Yurt that the investigation had been closed. She had never received any formal notification of that fact.
108. Zula Soslambekova lives in Katyr-Yurt at 61 Ordzhonikidze Street. As soon as the shelling started early in the morning of 4 February 2000, the applicant and her family members went to shelter in the cellar of their house. Later in the morning the applicant heard that the military would allow women and children to leave the village.
109. At about 9 a.m. the applicant, her three nephews (children of her brother Supyan Soslanbekov), Bela Orsamikova and the latter's relatives started walking towards Achkhoy-Martan (see statements by applicants 2 and 14 above). The applicant's mother, Zalpa Soslambekova, her brother, Supyan Soslambekov, and his wife, Raisa Soslambekova, decided to remain in the house. Five other people who had been displaced from Grozny remained with them: Tamara Mestoyeva, her three sons, Islam, Umar and Ali Orsamikov, and their friend, Sulambek Abdulkerimov.
110. The shelling continued as they walked, and at some point they were forced to look for shelter in a cellar of a house. They stayed there until 4 p.m. when there was a lull in the attack and they took the opportunity to walk further towards the roadblock. At first, the military objected to the men leaving the village but finally let everyone through. The applicant and others walked to Achkhoy-Martan.
111. On 9 February 2000 the military permitted the residents to enter the village for two hours. The applicant and her two male relatives found their house destroyed by a bomb blast. As a result of the blast, a wall of the cellar had collapsed and killed everyone who was inside. On 10 February 2000 the applicant and her relatives removed and buried the bodies.
112. On 28 February 2000 the district civil registration office noted the deaths of Zalpa Soslambekova, aged 64, Supyan Soslambekov, aged 41, and Raisa Soslambekova, aged 39, which had occurred on 4 February 2000 from numerous splinter wounds.
113. In 2000 the applicant was interviewed by an investigator from the military prosecutor's office in the presence of the village police officer. The investigator assured the applicant that she would be informed of the results of the investigation. In early March 2005 the applicant heard that the case had been closed, and upon application to the military prosecutor's office was officially informed that the case had been closed in 2002.
114. Zara Sulimanova lives in Katyr-Yurt at 76 Lenina Street, near the central mosque. On 4 February 2000 she was at home with her family: her father, Abdulshakhit Sulimanov (born in 1934), her brother and her sister. On that day they went down into the cellar because they heard the sound of military planes above them. Some time later that day, the applicant's father went to see the applicant's other sister, who lived with her family further down the street. Ten or fifteen minutes after he had left, there was a missile attack which, as the applicant later learned, had killed her father in the street.
115. Later in the afternoon of 4 February, the applicant's sister's ten-member family joined her. However, later that day they moved further away from the centre of the village, judging it to be safer. They spent the night and the following morning there.
116. In the afternoon of 5 February 2000 the applicant and her family members walked to the roadblock situated on the road out of the village towards Achkhoy-Martan. They were detained with numerous other residents of Katyr-Yurt, as the servicemen at the roadblock referred to orders not to let anyone out of the village. However, as a result of negotiations and mounting pressure the applicant and her relatives were allowed to pass.
117. Three days later the applicant and her sister returned to Katyr-Yurt. They learnt that their father had been killed on 4 February 2000 by a missile strike. The applicant found pieces of clothes in the street which she identified as belonging to her father and buried them. Their house was also destroyed.
118. On 9 March 2000 the district civil registration office issued a death certificate in respect of Abdulshakhit Sulimanov. The date and place of death were recorded as 4 February 2000 in Katyr-Yurt.
119. At some point, the applicant was interviewed by investigators from the military prosecutor's office and granted victim status in the criminal investigation. She had not been made aware of any other actions taken to further the investigation by the prosecutor's office.
120. Mani Umalatova lives in Katyr-Yurt at 32 Akharkho Street. Her family's house is situated near the edge of the village. In February 2000 a large number of relatives from Grozny stayed in their house and at some point their number reached thirty-seven people. On 1 February 2000 they notified their presence to the head of the village administration and learned that no one was allowed to leave the village.
121. On 2 and 3 February, the applicant's relatives tried to leave the village either by car or on foot – initially attempting to go to Achkhoy-Martan and afterwards trying to leave for Valerik. However, on both days they were prevented from leaving the village by the servicemen manning the roadblocks. The soldiers referred to a formal order from their superiors and at one point fired a shot in the air.
122. In the early hours of 4 February 2000 the applicant learned that fighters had entered the village. She saw several military trucks with Russian servicemen driving out of the village. Once the bombing started, the applicant and her family had to look for shelter in several basements before they found sufficient space.
123. During the morning of 5 February 2000, a relative told them that the military had allowed people to leave Katyr-Yurt if they did so within two hours. The group loaded into two Kamaz trucks, made a white flag out of a bed sheet and drove towards the centre of the village. However, because of aerial attacks on several occasions, they had to stop, get out of the trucks and seek shelter in the nearby houses.
124. The two vehicles turned towards the road out of the village leading to Valerik. When they reached the roadblock, the servicemen refused to let anyone through. The servicemen suggested that they join the people camped in three empty houses near the roadblock and assured them that they would be safe. However, later one of the houses was shot at from a tank.
125. On the morning of 6 February 2000, the applicant again went towards the roadblock – hoping that her family would be allowed to leave. As she did so, she saw a convoy of Russian military vehicles driving through the roadblock at the edge of the village. The military convoy opened fire towards the houses where people had sought shelter. The applicant's son, Salambek Umalatov (born in 1984), was shot dead while he reached for food in the cabin of their relative's Kamaz truck. The applicant submitted that another person was killed at the same time.
126. On the same day the applicant reached the roadblock and told the servicemen how her son had been killed. After a while she was helped to cross the roadblock by Chechen militiamen and taken to Valerik.
127. She returned to Katyr-Yurt several days later and found that her house and two other houses in their courtyard had been destroyed.
128. On 27 February 2000 the district civil registration office issued a death certificate stating that Salambek Umalatov had died on 5 February 2000 in Katyr-Yurt.
129. The applicant stated that she had obtained some compensation for the destruction of her house but not for the other buildings forming part of the household. At some point, Mani Umalatova was interviewed in relation to her son's death by investigator R. She signed the transcript of the interview and accompanied the investigator to the place where her son had been killed. She was assured that she would be informed of the results of the investigation.
130. Roza Khankerkhanova lives at 15 Molodezhnaya Street in KatyrYurt. Her extended family, including her mother, two brothers, sisterin-law and mother-in-law, lived with her at the same address. In total, the extended family had thirteen children, including the applicant's 12-year old son, Idris Dovletmurzayev.
131. Early in the morning of 4 February 2000, Russian military forces started to shell the village. Their neighbour's house was completely destroyed by a direct hit. The applicant's family and nine displaced people from Zakan-Yurt went down into the basement located in their courtyard, under a garage. They remained there for the whole of 4 February and the following night.
132. On the morning of 5 February 2000 the applicant's son Idris was wounded by shrapnel. The applicant saw two injuries on her son's body – one to his head and one on the left side of his chest. There were no medicines in the cellar and no one could give medical assistance.
133. Some time later, a neighbour told them that the residents would be allowed to leave through a “corridor,” although they did not know which direction that would be. The applicant and her family, including her wounded son, climbed onto the cart attached to their neighbour's tractor.
134. They drove towards the nearest way out of the village, leading to the village of Valerik. When they arrived there, there were already a lot of people – about 600 in the applicant's estimate. No one was allowed to get closer than 20-30 metres from the roadblock, otherwise the servicemen fired in the air. The applicant and others spent the whole day in the open.
135. During the evening of 5 February 2000, a group of Chechen militiamen came from the direction of the roadblock and took the people into the courtyard of a large empty house that was situated nearby. They told them to wait there.
136. The applicant's son died of his wounds early in the morning on 6 February 2000. He was buried in the courtyard of the house.
137. The applicant and others remained in that house until around noon on 8 February 2000, when they were all allowed to pass through to Valerik. On 11 February 2000 she returned to Katyr-Yurt and found her house partially destroyed.
138. On 19 June 2001 the district civil registration office recorded the death of Idris Dovletmurzayev, born in 1988, on 6 February 2000 in KatyrYurt.
139. The applicant was aware of criminal proceedings in relation to the events of February 2000. At some point, she was taken by the local police officer to Achkhoy-Martan, where she testified to some investigators about the death of her son and described his injuries. After the interview, she was assured that she would be informed of the outcome of the proceedings.
140. In May 2005 the applicant had learned from other residents of the village that the investigation had been closed.
141. Luiza Guchigova (applicant 17) submitted a copy of the death certificate issued by the district civil registration office on 27 September 2000 recording the death of her sister, Larisa Guchigova, on 4 February 2000 in Katyr-Yurt. According to the documents from the investigation file, she had been granted victim status in the proceedings in July 2001 (see below).
142. Makhmud Satuyev (applicant 25) submitted copies of death certificates issued by the district civil registration office in relation to his mother and step-mother respectively. Zaluba Dakhayeva, aged 62, had died in Achkhoy-Martan on 4 February 2000 from a piercing wound to the abdomen. The death was recorded on 10 February 2000. Zaybula Satuyeva, aged 94, had died in Katyr-Yurt on 11 February 2000 from numerous shrapnel wounds to the head and second and third degree burns. Her death was recorded on 18 February 2000. According to the file, Makhmud Satuyev was granted victim status in the criminal case in July 2001 (see below).
143. In their observations dated January 2009, the Government did not dispute the injuries and deaths of the applicants and of their relatives. They presented the following description of the events. Referring to the information obtained by the criminal investigation, they stated that on the night between 3 and 4 February 2000, a group of guerrilla fighters under the command of field commander Gelayev had entered Katyr-Yurt. According to information supplied by intelligence sources, the members of the illegal armed groups were well trained and equipped. They were armed with large-calibre weapons, grenade launchers and mortars. They also had armoured vehicles. Understanding that federal forces were pursuing them and that fighting was inevitable, they proceeded to occupy the local residents' stone and brick houses. In the cellars of those houses they prepared firing points and established fortified defence positions. The local residents remaining in the village were used as a “human shield”.
144. After Katyr-Yurt had been surrounded, reconnaissance groups tried to enter the village and ensure that the fighters were disarmed and detained. However, they were met with fire and one of the groups found itself surrounded.
145. The command corps of the operation took a decision to evacuate the civilians. Information about the opening of an exit corridor was delivered to the local residents between 7 and 11 a.m. on 4 February 2000 through a loudspeaker. Two control points were set up to allow for filtering of the population and checking of identity documents in order to prevent the fighters forcibly exiting the village.
146. At the same time the commanders of the operation decided to employ artillery and attack aircraft. This was done in view of the numerical superiority of the fighters and in order to prevent their grouping together and breaking through the army's position. After the strikes started the members of the illegal armed groups, unwilling to surrender, continued their resistance and used local residents as cover. They did not allow the federal authorities to organise the evacuation of the remaining population. Many residents were leaving Katyr-Yurt on their own, using their personal vehicles. In the process they were caught in the crossfire between the fighters and the federal forces and were wounded or killed.
147. The operation lasted between 4 and 7 February 2000. It involved the use of firearms, artillery and attack aircraft employed with pinpoint precision at the places where the fighters were grouped. The majority of the armed group (several hundred fighters) were killed, the remaining number dispersed, and the village was freed.
148. On 16 September 2000 the prosecutor's office of the Achkhoy-Martan district initiated a criminal investigation into the events of 27 February 2000 in KatyrYurt.
149. On 19 February 2001 the investigation was transferred to the military prosecutor's office of the North Caucasus Military Circuit (“the military prosecutor's office”). The case file was assigned the number 14/00/0004-01.
150. It appears that in 2000-2001 the investigators interviewed most of the applicants or members of their families, as well as other people who had been in Katyr-Yurt at the time. The applicants submitted that during the interviews they had been assured that the authorities would keep them informed of the progress of the investigation and that they would be granted compensation.
151. Per the submitted documents, the investigation established that as a result of the operation 43 civilians had been killed and 53 wounded. Nineteen of the applicants' relatives were listed among the dead (not including the second applicant's son and four relatives of the twenty-fourth applicant). The investigation listed ten of the applicants as wounded (applicants 4-7, 12-15, 21 and 22), as well as some of their relatives, for example, Malika Byutukayeva (the seventh applicant's daughter). 62 people were granted victim status in the proceedings, including eleven of the applicants (applicants 1, 4, 12, 17, 19, 22, 23, and 25-28). In addition, relatives of applicants 3, 18 and 20 were also interviewed and granted victim status. These steps were taken between May and July 2001.
152. On 13 March 2002 the military prosecutor's office terminated the proceedings in criminal case no. 14/00/0004-01. The decision referred to a large number of documents and to the statements of dozens of witnesses, including local residents, servicemen from various units and commanding officers. The decision heavily relied on the results of the military expert's report of 11 February 2002. That report established that the actions of the command corps involved in the special operation in Katyr-Yurt on 46 February 2000 had been appropriate to the circumstances and in line with applicable laws. On this basis, the investigation concluded that the actions of the command corps had been absolutely necessary and proportionate to the resistance put up by the fighters. It found an absence of corpus delicti in the actions of the servicemen of the Russian forces. By the same decision the victim status of sixty-two people was withdrawn. The people in question were to be informed of the possibility of seeking redress through civil proceedings.
153. The applicants submitted that, at that time, they and other victims had not been informed about the termination of the proceedings. It appears that nothing happened until January 2005, when the applicants learnt, mostly by hearsay, that the proceedings had been terminated.
154. Between January and March 2005, the majority of the applicants wrote to the military prosecutor's office seeking to obtain information about the progress of the investigation in case no. 14/00/0004-01. They referred to the circumstances of the deaths and wounding of their family members and asked to be granted formal victim status in the proceedings and/or to be provided with a copy of such a decision if it had already been taken. Twenty-three applicants submitted copies of such letters (save for applicants 2, 7, 8, 17, 24 and 29).
155. In response to these requests, between January and April 2005 the military prosecutor's office informed the applicants about the results of the military expert's report, the termination of proceedings in criminal case no. 14/00/0004-01 and the withdrawal of their victim status in 2002. The letters also confirmed that the investigation had established the deaths and injuries of which they had complained and informed them that they could apply to a civil court seeking to obtain compensation for damage. Some of these letters included a copy of the decision of 13 March 2002 as an enclosure.
156. On 6 June 2005 twenty-six of the applicants (not including applicants 7, 8 and 17) lodged a complaint with the military court of the North Caucasus Military Circuit. In their complaint, they stressed that they had not been informed of the progress of the investigation for a long time and that only in early 2005 had the military prosecutor's office forwarded a copy of the decision of 13 March 2002 to them. The applicants challenged the conclusions of the investigation as to the reasonableness and lawfulness of the use of lethal force which had resulted in numerous casualties. They referred to evidence which, in their view, contradicted the conclusion reached by the military prosecutor's office. They also questioned the thoroughness of the investigation in criminal case no. 14/00/0004-01. In particular, the applicants noted that the deaths of Sulambek Abdulkerimov, son of Malika Abdulkerimova (applicant 2) and of four relatives of Bela Orsamikova (applicant 24) had not been recorded by the investigation and that these people had not been mentioned in the list of people who had died in Katyr-Yurt in February 2000. They submitted copies of five death certificates and a written statement by Malika Abdulkerimova. They also pointed out that the investigation had failed to review the question of damage caused to the residents' property. They asked the court to quash the decision to terminate the criminal proceedings and to oblige the military prosecutor's office to resume the investigation in the criminal case concerning deaths and injuries to civilians, to grant each of them victim status in the criminal proceedings and to issue them with copies of the relevant decisions.
157. On 19 July 2005 the applicants' complaint was forwarded to the Grozny Military Garrison Court. On 6 March 2006 the Garrison Court quashed the decision of 13 March 2002 and sent the investigation back to the military prosecutor's office. By that time, the investigation had already been resumed by a decision of the military prosecutor's office dated 14 November 2005 made with reference to the conclusions drawn by the Court in the Isayeva case (cited above). The case file was assigned a new number – 34/00/0026-05D. It was conducted with reference to Articles 105 part 2 (e) (murder committed by universally dangerous means) and 286 (abuse of authority) of the Criminal Code.
158. Between March and June 2006 ten of the applicants were interviewed and were also granted victim status: applicants 2, 4, 5, 6, 7, 11, 13, 14, 16 and 21. The transcripts of interviews and decisions to grant victim status were submitted by the Government to the Court (except in respect of applicant 4). According to the Government, relatives of applicants 18 and 20 were also interviewed at that time and granted victim status, but the relevant statements were not submitted. The applicants confirmed their previous statements in relation to the events that took place between 4 and 7 February 2000 and about the deaths of their relatives and their injuries. All of the applicants stated that they had applied for administrative compensation for their housing and property which had been destroyed, but that they had not received any.
159. On 14 June 2007 the investigation was closed, with the same conclusions as in March 2002, on the basis of Article 39, part 1 of the Criminal Code. The decision confirmed the deaths of 46 and the wounding of 53 local residents, without listing their names. An additional expert report was produced by the Military Academy of the Armed Forces in June 2007, which found that the actions of the command corps in planning and executing the operation had been reasonable and in line with the domestic law. No copy of that report has been disclosed to the applicants or submitted to the Court. In particular, the decision stated in this respect:
“... The actions of the fighters (the occupation of Katyr-Yurt by a group of fighters numbering three to four thousand persons, the fighters establishing strongholds in the houses, [their] fierce resistance and their using local residents as a “human shield”) ... represented a real danger to the lives and health of the local residents, and could have entailed unnecessary losses by the federal forces ...
These circumstances required the taking of adequate measures by the command corps in order to prevent the danger of armed assault against the citizens and their lives and property (residents of Katyr-Yurt and military servicemen), in addition to [the need to safeguard] the interests of society and the State which are protected by law (the reinstatement of the constitutional order in Chechnya). After issuing a preliminary notification and giving the civilians a real opportunity to leave the village, the subsequent extermination of pockets of the fighters' resistance by means of artillery and attack aircraft, employing area-point method (зонально-объектовый метод), did not exclude deaths among civilians. At the same time, the use of such means of extermination was consistent with the circumstances and with the measures taken in order to minimise losses among civilians. The actions of the command corps (commanders) during the preparation and carrying out of the special operation aimed at the liberation of Katyr-Yurt between 4 and 7 February 2000 were in line with the requirements of relevant field manuals, internal regulations and instructions, were lawful and did not contain elements of criminally prescribed actions”.
160. The decision to grant victim status to 95 people was quashed. The military prosecutor of the United Group Alliance in the Northern Caucasus (UGA) forwarded the decision to the head of the Government of Chechnya and asked him to identify the victims' places of residence and to inform them about the closure of the investigation, as well as the possibility of seeking compensation through the civil courts.
161. The Government submitted that “the interested parties” had been informed of the decision in question on the day when it had been adopted. The applicants insisted that they had learnt of the decision from the Government's observations of January 2009. They had not appealed against it.
162. In their Court application form of 28 October 2005 seventeen of the applicants (applicants 1, 2, 6, 7, 9, 12, 16, 18, 20, 21, 22, 24, 25, 26, 27, 28 and 29) complained that there had been a violation of their right to property in that their houses and other possessions had been destroyed. No other details or documents were submitted at that time. In February 2009 the applicants submitted the documents detailed below in response to the Government's observations. It is unclear whether these documents have ever been submitted to any national authority.
163. In 2000, applicants 6, 12, 16, 18, 21, 22, 28 and the ninth applicant's husband obtained certificates from the village administration concerning the state of their houses. These certificates noted the destruction of their houses and indicated the costs of repair, including building materials and, in certain cases, construction costs.
164. In 2005, applicants 1, 2, 6, 9, 12, 16, 18, 21, 22, 24, 26, 27 and 28 drew up lists of their property and household items destroyed in February 2000. Each list was attested by two witnesses who were local residents. These applicants also submitted estimates of the replacement costs of their household goods which had been compiled in 2009. In 2005 and 2009, applicants 1, 2, 6, 16, 21, 26 and 27 noted their expenses in relation to their relatives' funerals.
165. Until 1 July 2002, criminal-law matters were governed by the 1960 Code of Criminal Procedure of the Russian Soviet Federalist Socialist Republic. From 1 July 2002 onwards, the old Code was replaced by the Code of Criminal Procedure of the Russian Federation (“CCP”).
166. Article 42 of the CCP defines the procedural status of a victim in criminal proceedings and lists the rights and obligations vested in that person. It provides that the victim has the right to acquaint him or herself with the entire case file after the closing of the investigation. Article 42 also stipulates that the victims should be informed of procedural decisions to open or close criminal proceedings, grant or to refuse to grant victim status, and to adjourn proceedings. Copies of these decisions should be sent to the victims. The victims also have access to any decisions to order expert reports and to the conclusions of such reports (Article 198).
167. Article 125 of the CCP lays down a judicial procedure for the consideration of complaints. An order of the investigator or prosecutor to refuse to institute criminal proceedings or to terminate a case, and other orders and acts or omissions which are liable to infringe the constitutional rights and freedoms of the parties to criminal proceedings or to impede the citizen's access to justice, may be appealed against to a local district court which is empowered to check the lawfulness and grounds of the impugned decisions. No time-limits are set for the lodging of such complaints.
168. Article 161 of the CCP prohibits the disclosure of information from the preliminary investigation file. Under part 3 of the Article, information from the investigation file may be divulged only with the permission of a prosecutor or investigator and only in so far as it does not infringe the rights and interests of the parties to the criminal proceedings or prejudice the investigation. Divulging information about the private lives of parties to criminal proceedings without their permission is prohibited.
VIOLATED_ARTICLES: 13
2
